                      Case 2:19-cv-01904-JCM-VCF Document 95 Filed 10/21/20 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    JUDY DOE NO. 1, et al.,                               Case No. 2:19-CV-1904 JCM (VCF)
                 8                                          Plaintiff(s),                      ORDER
                 9           v.
               10     WYNN RESORTS, LIMITED, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is plaintiffs Judy Doe Nos. 1-9’s motion to reconsider. (ECF
               14     No. 85). Defendants Wynn Las Vegas, LLC and Wynn Resorts, Limited responded. (ECF No.
               15     89). Plaintiffs moved for leave to file reply, (ECF No. 93), to which defendants responded in
               16     non-opposition, (ECF No. 94).
               17            As an initial matter, this court grants plaintiffs’ motion for leave to file reply and heavily
               18     considers that brief in making its decision. (ECF No. 93). This court also finds that oral
               19     argument on the matter is unnecessary to its decision. (ECF No. 93-1).
               20            Plaintiffs specifically seek reconsideration of this court’s decision to dismiss their
               21     complaint without prejudice as opposed to granting leave to amend. (ECF No. 81). However,
               22     plaintiffs have already appealed this matter, (ECF No. 83), thus divesting this court of
               23     jurisdiction, see Williams v. Woodford, 384 F.3d 567, 586 (9th Cir. 2004); Bejarano v. Gittere,
               24     No. 2:98-CV-01016-GMN-NJK, 2020 WL 403719, at *2 (D. Nev. Jan. 23, 2020).
               25            Federal Rule of Civil Procedure 62.1 dictates the options of this court in such situations:
               26
                                    (a) RELIEF PENDING APPEAL. If a timely motion is made for
               27                   relief that the court lacks authority to grant because of an appeal
                                    that has been docketed and is pending, the court may:
               28

James C. Mahan
U.S. District Judge
                      Case 2:19-cv-01904-JCM-VCF Document 95 Filed 10/21/20 Page 2 of 2



                1            (1) defer considering the motion;
                2            (2) deny the motion; or
                3                    (3) state either that it would grant the motion if the court of appeals
                                     remands for that purpose or that the motion raises a substantial
                4                    issue.
                5                    (b) NOTICE TO THE COURT OF APPEALS. The movant must
                                     promptly notify the circuit clerk under Federal Rule of Appellate
                6                    Procedure 12.1 if the district court states that it would grant the
                                     motion or that the motion raises a substantial issue.
                7
                                     (c) REMAND. The district court may decide the motion if the
                8                    court of appeals remands for that purpose.
                9
                      Fed. R. Civ. Pro. 62.1. Plaintiffs request that this court entertain their motion and issue an
              10
                      indicative ruling per Rule 62.1(a)(3). (ECF No. 93-1). Indeed, it is within this court’s discretion
              11
                      to grant plaintiff’s request, but this court exercises its discretion otherwise. See Fed. R. Civ. Pro.
              12
                      62.1(a)(2). Plaintiffs’ motion is denied. This court is disinclined to disturb the status quo
              13
                      pending appeal.
              14
                             Accordingly,
              15
                             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the plaintiffs’ motion for
              16
                      leave to file reply (ECF No. 93) be, and the same hereby is, GRANTED.
              17
                             IT IS FURTHER ORDERED that the plaintiffs’ motion for reconsideration (ECF No. 85)
              18
                      be, and the same hereby is, DENIED.
              19
                             DATED October 21, 2020.
              20
                                                                     __________________________________________
              21                                                     UNITED STATES DISTRICT JUDGE
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
